         CASE 0:21-cr-00108-PAM-TNL Doc. 24 Filed 05/10/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 21-108 (PAM/TNL)

 UNITED STATES OF AMERICA,

                       Plaintiff,

         v.
                                           NOTICE OF APPEARANCE
 DEREK MICHAEL CHAUVIN,
 TOU THAO,
 J. ALEXANDER KUENG, and
 THOMAS KIERNAN LANE,

                       Defendants.


        Please add the following Assistant United States Attorneys to the above-captioned

case:

        Add AUSA

        Samantha H. Bates
        Manda M. Sertich
        Allen A. Slaughter, Jr.
        Evan B. Gilead
        LeeAnn K. Bell


Dated: May 10, 2021                             Respectfully submitted,

                                                W. ANDERS FOLK
                                                Acting United States Attorney

                                                s/ Samantha H. Bates
                                         BY:    SAMANTHA H. BATES
                                                Assistant U.S. Attorney
